 


115 HRES 533 EH: Providing for consideration of the bill (H.R. 2824) to amend title V of the Social Security Act to extend the Maternal, Infant, and Early Childhood Home Visiting Program; providing for consideration of the bill (H.R. 2792) to amend the Social Security Act to make certain revisions to provisions limiting payment of benefits to fugitive felons under titles II, VIII, and XVI of the Social Security Act; and for other purposes.
U.S. House of Representatives
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 533 
In the House of Representatives, U. S.,

September 26, 2017
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2824) to amend title V of the Social Security Act to extend the Maternal, Infant, and Early Childhood Home Visiting Program; providing for consideration of the bill (H.R. 2792) to amend the Social Security Act to make certain revisions to provisions limiting payment of benefits to fugitive felons under titles II, VIII, and XVI of the Social Security Act; and for other purposes. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 2824) to amend title V of the Social Security Act to extend the Maternal, Infant, and Early Childhood Home Visiting Program. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill, it shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule an amendment in the nature of a substitute consisting of the text of Rules Committee Print 115–33. That amendment in the nature of a substitute shall be considered as read. All points of order against that amendment in the nature of a substitute are waived. No amendment to that amendment in the nature of a substitute shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the amendment in the nature of a substitute made in order as original text. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2792) to amend the Social Security Act to make certain revisions to provisions limiting payment of benefits to fugitive felons under titles II, VIII, and XVI of the Social Security Act. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions. 
3.In the engrossment of H.R. 2824 the Clerk shall— (a)add the text of H.R. 2792, as passed by the House, as new matter at the end of H.R. 2824; 
(b)conform the title of H.R. 2824 to reflect the addition of H.R. 2792, as passed by the House, to the engrossment;  (c)assign appropriate designations to provisions within the engrossment; and 
(d)conform cross-references and provisions for short titles within the engrossment.   Karen L. Haas,Clerk. 